Citation Nr: 1433587	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tension headaches prior to January 5, 2012 and in excess of 30 percent thereafter. 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board previously remanded this matter in December 2011.  The Board is satisfied that there has been substantial compliance with the remand directives with regard to the claim for an increased rating for degenerative disc disease of the cervical spine.  For the reasons set forth below, the Board finds that there was not substantial compliance with December 2011 remand directives regarding the claim for an increased rating for tension headaches.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the cervical spine is manifested by forward flexion of the cervical spine greater than 15 degrees and without incapacitating episodes having a total duration of at least 4 weeks during a 12 month period.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for degenerative disc disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, an October 2006 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating for a cervical spine disorder and of the Veteran's and VA's respective duties for obtaining evidence.  The October 2006 letter included notice regarding effective dates and disability ratings.  A letter dated in May 2008 provided additional notice regarding increased rating claims, in accordance with Vazquez.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations of the cervical spine in October 2006 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Degenerative Disc Disease of the Cervical Spine

Degenerative disc disease of the cervical spine is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:   A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 20 percent rating is assignable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

Service connection for degenerative joint disease of the cervical spine was granted in a February 2002 rating decision.  A 20 percent rating was assigned from March 2001.  A claim for an increased rating was received in September 2006.

VA outpatient treatment records dated in May 2006 reflect that the Veteran reported neck and arm pain.  

Upon VA examination in October 2006, the Veteran reported constant pain in his cervical spine.  He reported that his pain radiated to the right shoulder and down his right forearm.  The Veteran reported numbness in the right fourth and fifth fingers.  He denied weight loss, fevers, malaise, dizziness, visual disturbances, incontinence or erectile dysfunction. 

Inspection of the cervical spine did not reveal any abnormal curvature.  Range of motion testing showed forward flexion to 30 degrees and extension to 20 degrees, left lateral flexion to 15 degrees and right lateral flexion to 40 degrees.  The Veteran had left lateral rotation to 10 degrees and right lateral rotation to 65 degrees.  The Veteran had pain with end of flexion and extension during initial attempt, which did not worsen after five attempts.  There was no additional incoordination with repetitive flexion/ extension.  

A report of VA examination dated in December 2011 reflects that the Veteran reported that he was experiencing increased pain in his neck over the last several years.  The Veteran reported that flare-ups impacted the function of his cervical spine.  He reported flare-ups with picking up heavy objects and with pain that was worse in the morning.  Range of motion testing showed forward flexion to 25 degrees, with painful motion beginning at 20 degrees.  The Veteran had extension to 10 degrees with painful motion at 10 degrees of extension.  He had right lateral flexion to 20 degrees with pain at 20 degrees.  He had left lateral flexion to 20 degrees with pain at 15 degrees.  The Veteran had right lateral rotation to 20 degrees with pain at 20 degrees.  He had left lateral rotation to 40 degrees with pain at 25 degrees.  

Range of motion testing with three repetitions showed forward flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 35 degrees.  

The VA examiner indicated that the functional loss included less movement than normal, weakened movement, excess fatigability and pain on movement. The examination noted incapacitating episodes of intervertebral disc syndrome of at least 1 week but less than two weeks in duration.  

The Board finds that a rating in excess of 20 percent is not warranted for degenerative disc disease of the cervical spine.  The evidence shows that the Veteran has flexion of the cervical spine of 15 degrees or greater.  During the appeal period, the Veteran's range of motion did not approximate a higher rating based on forward flexion of the cervical spine limited to 15 degrees or less, even with consideration of the Veteran's limitations due to pain.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher 30 percent rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202. 

The Board finds that a rating in excess of 20 percent is not based on the formula for incapacitating episodes.  The October 2006 examination does not reflect complaints or findings of incapacitating episodes of intervertebral disc syndrome.  In December 2011, the Veteran reported incapacitating episodes of one week in the prior 12 months.  Thus, the Board finds that the Veteran does not warrant a higher rating based upon incapacitating episodes of intervertebral disc syndrome. 

With regard to neurological manifestations, service connection for radiculopathy of the right lower radicular group was granted in an August 2012 rating decision, and a 20 percent rating was assigned.  The Veteran has not appealed the rating assigned for radiculopathy of the right lower radicular group.  

The evidence does not show any other neurological abnormalities associated with the Veteran's cervical spine disorder.  Accordingly, a separate rating is not warranted for any other manifestations of the Veteran's cervical spine disability.

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted.  The Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected degenerative disc disease of the cervical spine.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the cervical spine and whether there are incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.

As such, the rating criteria are therefore adequate to evaluate the Veteran's degenerative disc disease of the cervical spine.  Furthermore, the RO determined that the Veteran was unable to follow a substantially gainful occupation due to disability, and awarded a nonservice-connected permanent and total evaluation.  Consequently, referral for extraschedular consideration is not warranted.

REMAND

Additional development is required prior to appellate review of the appeal for entitlement to an increased rating for tension headaches.   

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

In December 2011, the Board remanded the claim for an increased rating for tension headaches.  The December 2011 remand directed that the Veteran should be afforded a VA examination to assess the nature and severity of his vascular headaches.  The remand directed that the examiner should indicate whether the Veteran's headaches are considered a residual of a TBI.  If so, the examiner was directed to follow Compensation and Pension Examination TBI Guidelines.  

Pursuant to the remand, the Veteran was afforded a VA examination for headaches in January 2012.  The VA examiner did not address whether the Veteran's headaches are considered a residual of a TBI.  

In December 2012, the AMC obtained an independent medical opinion.   The examiner stated that it would require mere speculation as to the primary cause of the Veteran's headaches.  The examiner stated that additional comprehensive medical and psychiatric as well as diagnostic testing might be considered in order to determine the cause of the condition.  There is no indication that such additional testing was accomplished.   

The Board finds that the VA medical opinions obtained do not substantially comply with the Board's prior remand directives.  The January 2012 VA examiner should be asked to provide an addendum opinion.  See Stegall, 11 Vet. App. at 271.  If a new examination is necessary to address this issue, an examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:
1.  VA should return the claims folder to the physician who performed the headaches examination in January 2012 for an addendum report.  If that examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed, or if this examiner determines that another examination to include the additional comprehensive medical and psychiatric as well as diagnostic testing suggested by the December 2012 independent medical examiner would be helpful, the Veteran should be scheduled for a new C&P examination.  

A. The examiner is asked to indicate whether the Veteran's headaches are considered a residual of a TBI.  If the examiner determines that the Veteran's headaches are a residual of TBI, the current Compensation and Pension Examination TBI Examination Guidelines must be followed.  The examiner should describe all current manifestations of TBI, clearly indicating which are supported by objective evidence, and which are purely subjective.  

All pertinent clinical findings, and the complete rationale for all opinions expressed should be set forth in a typewritten report.

2.  Review the examination report to ensure compliance with the remand directives.  If the report is deficient in any manner, corrective procedures must be implemented.

3.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claim based upon all of the evidence of record. If the benefit sought on appeal is not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


